Citation Nr: 1003498	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 2000 to May 
2006.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
rating for low back strain with retrolisthesis L5-S1 and mild 
spondyloarthropathy, effective May 11, 2006.  In November 
2006, the Veteran filed a notice of disagreement (NOD) as to 
the initial rating assigned.  The RO issued a statement of 
the case (SOC) in February 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2007.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in July 2008.  

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  The requested  hearing was scheduled 
for September 15, 2008.  However, the Veteran failed to 
appear for the hearing, and in a September 2008 letter, he 
requested that his hearing request be withdrawn.  Under these 
circumstances, the request for Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (d) (2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
low back disability, the Board has characterized this issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

The Board notes that in a September 2008 statement, the 
Veteran raised the issue of entitlement to service connection 
for temporomandibular joint (TMJ) of the jaw.  It does not 
appear that this claim has been addressed by the RO.  As 
such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action. 

REMAND

The Board's review of the record reveals that further RO 
action on the claim for an initial rating in excess of 10 
percent for low back strain with degenerative disc disease is 
warranted.

The Veteran and his representative contend that the Veteran's 
service-connected low back strain with degenerative disc 
disease is more severe than reflected in his current 10 
percent disability rating.  The Veteran last underwent a VA 
examination for his low back disability in March 2006.  X-
rays of the lumbar spine taken during the VA examination were 
normal.  A July 2006 VA treatment note indicates that the 
Veteran had low back pain with sciatica, as a July 2006 MRI 
revealed central disc herniation causing mild spinal 
stenosis.

The record reflects that the Veteran failed to report to a VA 
examination scheduled in February 2007.  However, in his 
March 2007 substantive appeal, the Veteran reported that his 
low back condition has continually worsened.  Such  statement 
, when considered in conjunction with the evidence associated 
with the claims file since March 2006 suggests  a worsening 
of his low back disability since the most recent VA 
examination.  

The Board also notes that the record does not currently 
include sufficient clinical findings to fully assess the 
severity of the Veteran's disability in light of the current 
applicable criteria.

To ensure that the record reflects the current severity of 
the disability, the Board finds that the Veteran should be 
given another opportunity to undergo more contemporaneous 
examinations, with findings responsive to the applicable 
rating criteria, to obtain the information  needed to 
properly evaluate his service- connected low back disability.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in denial of 
the claim for higher rating (as the original claim will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the Veteran has been receiving treatment for his low 
back at the VA Medical Center (VAMC) in East Orange, New 
Jersey.  While the claims file currently includes treatment 
records dated to September 22, 2006, more recent treatment 
records may now be available. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain any records of treatment for low back 
disability, from the VAMC in East Orange, New Jersey since 
September 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that e record before each examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The  RO's letter to the Veteran should explain that  he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should consider and discuss 
whether "staged rating" (assignment of different rating for 
different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above) is warranted.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the East 
Orange VAMC all outstanding records of 
treatment of the Veteran, since September 
2006..  In requesting these records, the 
RO must follow the current procedures of 
38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records/responses received 
from each contacted entity  are 
associated with the claims file,  the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic physician 
in conjunction with his or her 
examination of the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence and frequency or extent of, as 
appropriate, of all neurological 
impairment  associated with the Veteran's 
service-connected lumbar spine 
disability, to include radiculopathy.  
The physician should also provide comment 
as to whether any neurological impairment  
associated with the lumbar spine  
constitute(s) separately ratable 
manifestation(s).  If so, the physician 
should  assess the severity of such 
manifestation(s) as mild, moderate, 
moderately severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar 
spine.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate 
whether the Veteran has muscle spasm or 
guarding severe enough to result in 
abnormal or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; as well as whether he has any 
ankylosis of the lumbar spine; and, if 
so, the extent of any such ankylosis, and 
whether the ankylosis is favorable or 
unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the Veteran has a herniated 
disc or intervertebral disc syndrome 
(IVDS) that represents a progression of, 
or is otherwise associated with, the 
service-connected disability.  If not, 
the physician should indicate whether it 
is possible to separate the herniated 
disc/IVDS symptoms from those of the 
service-connected disability.  If so, or 
if it is not possible to separate the 
herniated disc/IVDS symptoms from 
service-connected lumbar spine 
disability, the physician should render 
findings as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the prior  12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least one 
week, but less than  two weeks; (b) at 
least two weeks, but less than four 
weeks; (c) at least four weeks but less 
than six weeks; or (d) at least six 
weeks.

5.  If the Veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date(s) and time (s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for low back strain with degenerative 
disc disease in light of all pertinent 
evidence and legal authority.  The RO 
should consider and discuss whether 
staged rating, pursuant to Fenderson 
(cited to above), is warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


